Scott, J.:
The action is in replevin.to recover possession of certain moving picture machines. It clearly appears that there is necessarily involved a question as to the title and right to possession of the Vanoscope Company, the appellant, who wishes to intervene, to the chattels affected by the action. In the court below the appellant asked as well for an injunction as for an intervention. So far as the motion was for an injunction it was rightly denied, and the appellant now acquiesces in the decision to that extent. We are of the opinion, however, that the appellant is entitled to intervene in order that it may assert and protect whatever rights it may have. (Rosenberg v. Salomon, 144 N. Y. 92; Hall v. Garfinkel, 164 App. Div. 931.) To the extent indicated the order appealed from is reversed and the motion granted, without costs. Clarke, P. J., Laughlin, Smith and Davis, JJ., concurred. Order reversed to the extent indicated in opinion and motion to that extent granted, without costs.